Citation Nr: 0416345	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-25 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 
percent for post traumatic stress disorder. 

2.  Entitlement to an original disability rating in excess of 
10 percent for diabetes mellitus. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  Service records show that the veteran was awarded the 
Combat Action Ribbon and a Purple Heart.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied entitlement to a disability 
evaluation in excess of 30 percent for post traumatic stress 
disorder (PTSD).  The June 2002 rating decision granted 
service connection for diabetes mellitus, Type II and a 10 
percent disability evaluation was assigned from July 9, 2001.  
The veteran expressed disagreement with the disability 
evaluation.

Service connection for PTSD was granted in May 1990 and a 30 
percent evaluation was assigned from April 28, 1989.   


FINDINGS OF FACT

1.  The service-connected PTSD is principally manifested by 
occupational and social impairment with reduced reliability 
as shown by a current GAF score between 50 and 60. 

2.  PTSD does not cause deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood.

2.  Since the date of service connection, the service-
connected diabetes mellitus type 2 is managed by a restricted 
diet; the veteran does not require insulin, oral hypoglycemic 
agents, or regulation of activities and there is no evidence 
of impairment of health, episodes of ketoacidosis or 
hypoglycemic reactions, loss of weight or strength, or any 
complication that could be evaluated separately.    



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2003). 

2.  The criteria for an original disability evaluation in 
excess of 10 percent for diabetes mellitus type 2 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103 (West 2004)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Regulations that implement the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004); cf. 
VAOPGCPREC 01-2004 (2004) ((holding that the Court's 
statements regarding the "fourth element" were dicta).

In a letter dated in May 2002, VA notified the veteran of the 
evidence needed to substantiate the claims and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The veteran was 
notified of the evidence the RO obtained in the August 2003 
statement of the case.  The statement of the case also 
notified the veteran to submit evidence in his possession.  

The May 2002 letter provided notice with regard to the claim 
for service connection for diabetes mellitus.  The letter did 
not notify the veteran of the evidence needed to substantiate 
entitlement to a higher original evaluation.  However, the 
effective date issue is a "down stream" issue from that of 
entitlement to service connection.  Grantham v. Brown, 114 F 
.3d 1156 (1997).  VA's General Counsel has held that VA is 
not required to provide § 5103(a) notice with regard to 
"down stream issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 
69 Fed. Reg. 25,179 (2004); cf. Huston v. Principi, 17 Vet. 
App. 195, 202 (2003).  The Board is bound by the General 
Counsel's holding.  38 U.S.C.A. § 7104(c) (West 2002).

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, 17 Vet. App. at 420-22.  
In the present case, the VCAA notice was provided prior to 
the initial adjudication in June 2002.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  
Pertinent VA mental health treatment records were obtained.  
There is no identified relevant evidence that has not been 
accounted for.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

The veteran was afforded a VA examinations in May 2002 to 
determine the severity of the PTSD and diabetes mellitus.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

38 C.F.R. § 4.130, Diagnostic Code 9411 provides these 
ratings for PTSD:

100 percent:  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

50 percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

30 percent:  Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10 percent:  Occupational and social 
impairment due to mild or transient 
symptoms that decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant 
stress, or symptoms controlled by 
continuous medication.

0 percent:  A mental condition has been 
formally diagnosed, but symptoms are not 
severe enough either to interfere with 
occupational or social functioning or to 
require continuous medication.
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 
9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.), p. 32) (DSM-IV).  

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  DSM-IV.

Under Diagnostic Code 7913, a 10 percent disability 
evaluation is assigned for diabetes mellitus that is managed 
by a restricted diet only.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2003).  A 20 percent evaluation is warranted when 
the diabetes mellitus requires insulin and a restricted diet, 
or; oral hypoglycemic agent and restricted diet.  Id.  A 40 
percent evaluation is assigned when the disorder requires 
insulin, restricted diet, and regulation of activities.  Id.  
A 60 percent evaluation is warranted when the disorder 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.  

A 100 percent evaluation requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Entitlement to a disability evaluation in excess of 30 
percent for PTSD

Factual Background

The veteran underwent VA psychiatric examination in May 2002.  
The VA examination report indicates that the veteran was 
divorced and he currently lived alone.  The veteran currently 
worked as a nurse's aide.  He had worked as an aide for 12 
years.  Prior to this job, the veteran had worked at an army 
depot for ten or eleven years.  

The veteran currently lost a lot of time from work because of 
health problems other than PTSD.  The veteran reported that 
in general, his functioning at work was "pretty good" 
although his medical problems had been interfering with his 
functioning.  The veteran stated that sometimes, he had 
emotional problems, but he tried to go to work anyway.  It 
was noted that the veteran's history was significant for 
multiple medical problems including diabetes mellitus, 
hepatitis C and chronic blepharitis.  His current medications 
consisted of Clonazepam for insomnia.  The veteran's 
psychiatric history was significant for two inpatient 
psychiatric treatments; one in 1996 for PTSD and one in 1989 
for detoxification and rehabilitation for alcohol and cocaine 
abuse.  It was noted that the veteran remained in full 
remission with regards to these disorders.  The veteran saw a 
physician for medication management, and was not in regular 
outpatient counseling.  

The veteran stated that he did not have a history of suicide 
attempts but he acknowledged chronic intermittent passive 
suicide thoughts.  The veteran reported that he had these 
thoughts now because of his physical problems.  He reported 
that he had no active suicidal thoughts with no intent, plan, 
wish or goal to harm himself.  The examiner did not think the 
veteran was at risk.  The examiner encouraged the veteran to 
get more involved in outpatient counseling to address the 
stresses he feels because of his medical problems.  

It was noted that the veteran reported having substantial 
problems in regard to is PTSD symptoms.  The veteran had 
recurring nightmares and dreams five times a week on average.  
The dreams caused the veteran a lot of distress even in the 
mornings.  The veteran reported having recurrent thoughts and 
recollections about traumas he experienced in Vietnam on a 
regular basis.  

The examiner indicated that the veteran had some avoidance 
symptoms and the veteran put forth substantial efforts not to 
think about and avoid stimuli related to Vietnam, but he was 
unable to do that.  The veteran also had some avoidance of 
certain situations that made him uncomfortable such as 
crowds.  The veteran avoided going into places like the woods 
because they brought back memories.  To this day, the veteran 
had not been able to be comfortable in areas that he 
perceived as being similar to Vietnam.  The veteran described 
intense hypervigilant type reactions when exposed to such 
type of events or situations.  

The examiner noted that the veteran had some evidence of 
psychogenic amnesic symptoms.  The veteran had some marked 
decreased interest in regards to activities in life and 
events and things of this nature.  The examiner noted that 
some of this may be related to situational stress because of 
his current physical problems.  The examiner reported that 
the veteran had been out of work for a month due to an eye 
problem, but had been able to return to work that week.  

The veteran had some definite restriction in his ability to 
express feelings and tap into his feelings of love and 
significant trust issues.  The examiner indicated that the 
veteran is able to get along with others but was unable to 
really trust others, and did not acknowledge having any real 
clear true friends.  The examiner stated that he did not pick 
up any clear evidence of detachment or estrangement from 
others.  

The examiner noted that the veteran had some degree of 
foreshortened future but it was unclear if this was related 
to his hepatitis or diabetes or otherwise.  The examiner 
stated that the veteran seemed to have some definite 
persistent avoidance symptoms, and the criteria for PTSD.  
The examiner stated that in terms of hypervigilance symptoms, 
the veteran continued to have substantial problems with sleep 
requiting Clonazepam and he exhibited exaggerated startle 
response as well as hypervigilant type of reactions in 
response to others.  The veteran described some difficulty 
concentrating and mild irritability.  

Examination revealed that the veteran was casually dressed 
and groomed.  He appeared to be slightly anxious.  The 
examiner saw no indication that the veteran was fabricating 
or exaggerating symptoms.  He was cooperative.  Speech was 
non-pressured and otherwise unremarkable, but slightly 
lacking in intonation.  

Thought processes were clear, coherent and goal directed.  
Thought content was free of any obsessions, compulsions, 
delusions or hallucinations.  The veteran denied any active 
suicidal thoughts or homicidal thoughts.  He acknowledged 
intermittent and chronic passive suicidal thoughts that come 
and went and were fleeting.  The examiner indicated that the 
veteran was able to contract for safety and there was no 
indication of any current "acuity" and no evidence of a 
need for inpatient treatment.  There was also no evidence of 
any major concentration or memory disturbances.  Judgment was 
felt to be "pretty good."  There was no indication that the 
veteran was unable to manage funds.  

The diagnosis was PTSD and history of cocaine and alcohol 
abuse in full remission.  The veteran's GAF score was 50 to 
60.  The examiner encouraged the veteran to be more involved 
in outpatient counseling as the veteran had found this to be 
helpful in the past, and he seemed to be overwhelmed with his 
medical problems which were contributing to his inability to 
function well.   
 
VA psychiatry treatment records show that in March 2002, the 
veteran reported feeling hopeless, and worried about the 
increased health problems, including diabetes and being 
positive for hepatitis C.  The veteran also stated that the 
divorce was still going on, and he felt overwhelmed with 
work.  The veteran denied suicidal ideation.  It was noted 
that memory, judgment and insight were fair.  The assessment, 
in pertinent part, was PTSD and major depressive disorder.  

In May 2002, the veteran requested to see a psychiatrist.  An 
appointment was scheduled.  A September 2002 VA psychiatric 
treatment record indicates that the veteran was seen in a 
PTSD group.  The veteran continued to report impairment in 
social functioning secondary to PTSD, including an inability 
to handle interpersonal relationships.  Intrusive thoughts 
continued.  He had depression and anxiety.  A March 2003 VA 
psychiatric treatment record indicates that the veteran's 
PTSD was stable.  He denied any exacerbations.  A similar 
finding was reported in June 2003. 

Legal Analysis

The assignment of an evaluation shall be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
See 38 C.F.R. § 4.126 (2003).  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2003).

The evidence of record demonstrates that the veteran's 
primary PTSD symptoms are nightmares, insomnia, intrusive 
thoughts and avoidant symptoms.  The record further shows 
that the PTSD also causes some difficulty concentrating, 
irritability, anxiety, depression, and stress on the job.

The most recent VA examination shows that the veteran was 
assigned a GAF score indicative of moderate to severe 
disability.  DSM-IV.  The examiner suggested that the veteran 
was unable to function well, although some of this inability 
was due to non-service connected disability.  Given these 
findings, the Board concludes that the veteran's disability 
warrants a 50 percent evaluation.

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The medical evidence shows that the veteran has been able to 
maintain employment in the same job for more than 12 years, 
and has not reported time lost from work due to his 
psychiatric disability.  Therefore, the Board finds that he 
does not have deficiencies in the area of work.  He has not 
been attending school, thus there is no pertinent deficiency 
in this area.  The veteran has deficiencies in family 
relationships, as shown by the fact that he has been divorced 
and lives alone.  The most recent VA examination found the 
veteran's judgment to be "pretty good."  Accordingly, the 
Board finds that there is no deficiency in this area.  
Similarly his thought processes were intact on the recent 
examination.  There is, therefore, no deficiency in this 
area.  The veteran has been noted to have a depressed mood.  
Therefore, the Board finds that he has deficiencies in that 
area.

In sum, the veteran has deficiencies in only two of the six 
areas listed in the criteria for a 70 percent evaluation.  
Accordingly, the Board finds that he does not have 
deficiencies in most areas, and that the criteria for a 70 
percent evaluation are not met.  

Entitlement to an initial disability evaluation in excess of 
10 percent for diabetes mellitus type II

Factual Background

VA treatment records dated in February 2002 indicate that the 
veteran underwent an ophthalmology examination.  The 
diagnosis was uncontrolled diabetes and hypertension and 
diabetes mellitus without diabetic retinopathy.  

A March 22, 2002 VA primary care treatment record indicates 
that the veteran was seen for follow-up of his chronic health 
problems including Type 2 diabetes mellitus.  It was noted 
that the veteran was taking his medications but had cut back 
on glyburide.  He was trying to follow his diet and get 
regular exercise.  On diabetic foot examination, there was no 
evidence of breakage of the skin, ulcerations, or infection.  
Pedal pulses were present.  

A March 2002 VA treatment record states that the diabetes 
mellitus was diet controlled.  An April 2002 VA treatment 
record shows that the veteran had called and reported 
hypoglycemic episodes.  He also reported that he had stopped 
taking Glyburide in the morning.

On VA examination in May 2002, the examiner noted that the 
veteran's electronic medical records were reviewed.  It was 
noted that the veteran had the onset of diabetes symptoms at 
age 52.  It was further noted that he had never been 
hospitalized for ketoacidosis or hypoglycemia.  He was 
currently on a diabetic diet that consisted of no 
concentrated sweets and a low carbohydrate diet.  He had been 
on the diet for several years.  

The veteran did not have any specific restrictions of 
activities associated with diabetes.  It was noted that he 
had been treated for visual problems, specifically 
blepharitis.  According to examination records, there was no 
diabetic retinopathy.  It was further noted that in February, 
the veteran had been placed on Glyburide; however, this 
medication had been discontinued.  He was not currently on 
medication for diabetes.  The veteran saw his diabetic care 
provider every three months.  He did not have a loss of 
strength.  Neurological examination revealed that sensation 
was intact in the extremities.  The diagnosis was diabetes 
mellitus type 2.    

A June 2002 VA treatment record notes that the veteran's 
diabetes mellitus was diet controlled.  He did not have 
diabetic retinopathy.  

A March 2003 VA ophthalmology treatment record indicates that 
the diabetes was well controlled and there was no evidence of 
diabetic retinopathy.  It was noted that the diabetes was 
diet controlled.  A June 2003 VA treatment record indicates 
that the veteran had diabetes mellitus type II.  Diabetic 
foot exam was normal.  


Legal Analysis

The medical evidence of record demonstrates that the 
veteran's diabetes mellitus is controlled by diet, and he is 
not required to take insulin.  Although he took Glyburide for 
a short period of time, that medication was discontinued.  
The veteran has controlled his diabetes mellitus by diet 
since that time.  The current evidence shows that the veteran 
is not required to take oral hypoglycemic agents.  

There is no evidence showing that the diabetes mellitus 
causes the veteran to regulate his activities.  There is no 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or progressive loss of 
weight and strength.  The May 2002 VA examination report 
indicates that the veteran has never been hospitalized for 
diabetes mellitus, has no restriction of activities due to 
the diabetes mellitus, and has had no loss of strength.  

There is no evidence of complications that could be 
separately evaluated.  As noted above, diabetic foot 
examination revealed that the veteran's feet ere normal.  
Ophthalmologic examination revealed no evidence of diabetic 
retinopathy.  Overall, the Board concludes that the medical 
findings do not warrant assignment of an evaluation in excess 
of 10 percent for diabetes mellitus under Diagnostic Code 
7913 (2003).  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 10 
percent evaluation is warranted for the service-connected 
diabetes mellitus type 2 since July 9, 2001, the date of 
award of service connection.  The medical evidence of record 
establishes that since that date, the veteran's diabetes 
mellitus type 2 is controlled by diet and the veteran has not 
required oral hypoglycemic agents or insulin.  It appears 
from the medical evidence that the disability has remained 
essentially constant over the entire period.  Accordingly, a 
staged rating under Fenderson is not warranted.



ORDER

A 50 percent rating for PTSD is granted.

An original disability rating in excess of 20 percent for 
diabetes mellitus type 2 is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



